Exhibit 10.2

AMENDMENT

TO

PBI BANK (f/k/a USACCESS BANK, INC.)

2000 STOCK OPTION PLAN

This is an Amendment to the PBI Bank 2000 Stock Option Plan (the “Plan”) made
effective as of January 1, 2009 by Porter Bancorp, Inc. ( the “Company”).

WHEREAS, the Company maintains the Plan; and

WHEREAS, the Company wishes to amend and conform the written terms of the Plans
to the requirements of Section 409A of the Internal Revenue Code of 1986;

NOW, THEREFORE, the PBI Bank 2000 Stock Option Plan is hereby amended as
follows:

Amendment

 

1. Section 3.3 is amended to read as follows:

3.3 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Company affecting the number of shares of Stock or the kind of
shares or securities issuable upon exercise of an Option, an appropriate and
proportionate adjustment shall be made by the Committee in the number and kind
of shares which may be delivered under the Plan, and in the number and kind of
or price of shares subject to outstanding Options. Any adjustment of an Option
under this Section shall be made in such a manner so as not to constitute a
“modification” within the meaning of Section 424(h) of the Code (even though
such section may not otherwise be applicable). If the Company shall at any time
merge, consolidate with or into another corporation or association, or enter
into a statutory share exchange or any other similar transaction in which shares
of Stock are converted as a matter of law into securities and/or other property,
each Optionee will thereafter receive, upon the exercise of an Option, the
securities or property to which a holder of the number of shares of Stock then
deliverable upon the exercise of such Option would have been entitled if such
Option had been exercised immediately prior to such merger, consolidation, or
share exchange, and the Company shall take such steps in connection with such
merger, consolidation or share exchange as may be necessary to assure that the
provisions of this Plan shall thereafter be applicable, as nearly as is
reasonably possible, in relation to any securities or property thereafter
deliverable upon the exercise of such Option. If any adjustment under this
Section would create a fractional share of Stock or a right to acquire a
fractional share of Stock, such fractional share of Stock shall be disregarded
and the number of shares of Stock reserved under this Plan shall be the next
lower number of shares of Stock, rounding all fractions downward. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Stock subject to an Option.

 

2. Section 4.2 is amended to add the following new sentence at the end thereof:

All constructions of this Plan shall be made in a manner the Committee believes
consistent with Options under the Plan not constituting “deferred compensation”
within the meaning of Code Section 409A, or, alternatively, to comply with Code
Section 409A’s requirements, and, with respect to Incentive Stock Options,
consistent with the Code and Regulations governing the preservation of their tax
treatment.



--------------------------------------------------------------------------------

3. The second sentence of Section 5.2 shall be amended to read as follows:

The Fair Market Value shall mean the value of a share of Stock, determined in
good faith by the Committee by reasonable application of a reasonable valuation
method, considering any and all information the Committee determines relevant,
consistent with Code Section 409A and the Treasury Regulations thereunder;
provided that, if the Company’s Stock is publicly traded on an established
securities market, the Fair Market Value shall be the closing market price of
the Company’s Stock as reported on the date of grant, or, if no trades were
reported on that date, the closing price on the most recent trading day
immediately preceding the date of grant.

 

4. Section 7.1 shall be amended to read as follows:

7.1 Amendments and Termination. The Board or the Committee may terminate,
suspend, amend or alter the Plan, but no action of the Board or the Committee
may:

 

  (a) impair or adversely affect the rights of an Optionee under an Option,
without the Optionee’s consent; or

 

  (b) Decrease the price of an Option to less than the Fair Market Value on the
date the Option was granted; or

 

  (c) Extend the maximum Option Period, unless and until the Committee
determines that such extension does not cause the Option to cease to be exempt
from Code Section 409A because it does not constitute a deferral of compensation
that would subject the Option to the excise taxes provided under Code
Section 409A; or

 

  (d) Without the approval of the shareholders:

 

  (i) increase the total amount of Stock which may be delivered under the Plan
except as is provided in Section 3 of the Plan;

 

  (ii) extend the period during which Options may be granted, as specified in
Section 12.

 

5. Section 7.2 shall be amended to read as follows:

7.2 Conditions on Options. In granting an Option, the Committee may establish
any conditions that it determines are consistent with the purposes and
provisions of the Plan, including, without limitation, a condition that the
granting of an Option is subject to the surrender for cancellation of any or all
outstanding Options held by the Optionee, provided that any surrender shall be
considered a substitution under Code Section 409A and provisions can be
different only to the extent that the original option could have been amended to
include such provision. Subject to the foregoing, any new Option made under this
section may contain such terms and conditions as the Committee may determine,
including an exercise price that is lower than that of any surrendered Option.

 

6. Section 10 is amended to add the following Section 10.3 at the end thereof:

10.3 Section 409A Compliance. It is intended that Options granted under the Plan
shall be exempt from taxation under Section 409A of the Code unless otherwise
determined by the Committee at the time of grant. In that respect, the Company,
by action of its Board, reserves the right to amend the Plan, and the Board and
the Committee each reserve the right to amend any outstanding Stock Option
Agreement, to the extent deemed necessary or appropriate either to exempt an
Option from taxation under Section 409A or to comply with the requirements of
Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to the PBI Bank
2000 Stock Option Plan as of the Effective Date but actually on the date(s)
stated below.

 

PORTER BANCORP, INC. By   /s/ Maria L. Bouvette   Maria L. Bouvette, President
and CEO Date:   December 18, 2008